Citation Nr: 1034162	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to a disability rating greater than 70 percent 
for posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable disability rating for hepatitis 
C.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 2006, VA received the Veteran's request for a Travel 
Board hearing; however, he failed to report for his scheduled 
March 2010 hearing.  Thus, his Board hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2009).

The Board notes that, while the issue of entitlement to service 
connection for exposure to Agent Orange was listed in the 
statement of the case, there is no VA benefit simply for exposure 
to herbicides.  VA compensation is paid only for a disability 
which is due to such exposure.  The issues as listed on the title 
page of this remand appear to reflect the Veteran's underlying 
claims based on disabilities, as these are the only issues listed 
on the representative's August 2010 Informal Hearing 
Presentation. 

The issues of entitlement to service connection for ear 
infections, diarrhea, hypoglycemia, fungal infections and 
skin irritations, headaches, peripheral neuropathy, 
depression, gastrointestinal and esophageal pains, and 
ulcers may have been raised in the Veteran's December 2004 
notice of disagreement.  The Board notes that the Veteran 
stated, "I do not deduce an explicit disability 
associated with my definite and unequivocal exposure to 
Agent Orange."  However, the Veteran still went on to 
list various disabilities.  None of these issues have been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

With regard to the Veteran's claim of entitlement to service 
connection for chronic fatigue syndrome, the Board finds that 
there currently is insufficient competent medical evidence on 
file for making a decision on this issue.  The Board notes that 
the Veteran was provided a VA medical examination in May 2006.  
The examiner diagnosed the Veteran with chronic fatigue syndrome 
based on subjective factors alone, and concluded that the 
etiology could not be determined without speculating.  The 
examiner further stated that there could be three possible 
etiologies, including: hepatitis C, HIV, and depression.  The 
examiner also stated that it certainly was possible that all 
three disabilities contributed to fatigue.

The Board notes that 38 C.F.R. § 4.88a states that, for VA 
purposes, the diagnosis of chronic fatigue syndrome requires: (1) 
new onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at least 
six months; and (2) the exclusion, by history, physical 
examination, and laboratory  tests, of all other clinical 
conditions that may produce similar symptoms; and (3) six or more 
of the following: (i) acute onset of the condition, (ii) low 
grade fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized muscle 
aches or weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern that 
is different  from headaches in the pre-morbid state), (viii) 
migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep 
disturbance.  See 38 C.F.R. § 4.88a (2009).

The Board finds that the diagnosis from the May 2006 VA 
examination did not address the requirements of 38 C.F.R. 
§ 4.88a.  VA has a duty to assist claimants in the development of 
facts pertinent to their claims, and VA must accomplish 
additional development of the evidence if the record currently 
before it is inadequate.  See 38 U.S.C.A. § 5103A(d)(2).  In 
order to afford the Veteran every consideration with his appeal, 
the Board believes that scheduling another VA examination is 
appropriate in this case.  See Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (holding that the Board has a duty to remand a case 
if further evidence or clarification of the evidence is essential 
for a proper appellate decision).  Therefore, the Board finds 
that obtaining an additional medical examination would be 
beneficial in order to adjudicate the Veteran's claim for 
entitlement to service connection for chronic fatigue syndrome.

With regard to the Veteran's claim of entitlement to service 
connection for sinusitis, the Board notes that the Veteran has 
not been afforded VA examination to assess the nature and 
etiology of this claimed disability.  The Board notes that the 
Veteran claims his sinusitis is related to his exposure to Agent 
Orange.  His representative claims that the Veteran's sinusitis 
is related to pneumonia incurred while in service.  In this 
regard, the Veteran's service personnel records reflect that he 
served in the Republic of Vietnam during the Vietnam Era.  
Therefore, his in-service exposure to Agent Orange is presumed.  
The Veteran's service treatment records show that he was 
hospitalized for pneumonia, lingual, in June 1968.  Recent VA 
treatment records document sinusitis on the Veteran's problem 
list.  VA has a duty to assist claimants in the development of 
facts pertinent to their claims and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  38 U.S.C.A. § 5103A.  Therefore, in order to afford 
the appellant every consideration with his appeal, the Board 
finds that the Veteran should be afforded a VA examination to 
assess the nature and etiology of his claimed sinusitis.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claims of entitlement to increased 
ratings for PTSD and hepatitis C, the Veteran's representative 
suggested, in August 2010, that both disabilities had increased 
in severity since the last VA medical examinations.  The Board 
notes that the Veteran last was provided a VA examination for his 
PTSD in October 2004 and for his hepatitis C in May 2006.  While 
a new examination is not required simply because of the time 
which has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when there is 
an indication of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  The Board concludes that 
additional development is necessary in order to ensure a current 
and complete record for appellate review.  The duty to assist 
includes having a thorough and contemporaneous medical 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Given the circumstances, the Board finds that obtaining 
additional medical examinations would be beneficial in order to 
adjudicate the Veteran's claims for increased ratings.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In addition, the Board observes that all relevant private 
treatment records may not be associated with the claims file.  In 
this regard, the Board notes that the Veteran referenced relevant 
private treatment on his August 2004 statement.  Specifically, 
the Veteran reported receiving treatment from Kaiser Permanente 
hospitals and the George Washington University Medical Group.  In 
September 2004, January 2005, and February 2005, VA requested 
that the Veteran complete a VA Form 21-4142 authorizing VA to 
obtain private medical records on his behalf.  Despite these 
efforts, the Board observes that the Veteran's private treatment 
records have not been associated with the claims file.  In order 
to afford the Veteran every consideration with his appeal, the 
Board is of the opinion that he should be provided another 
opportunity to authorize VA to obtain records from the referenced 
sources.

Nevertheless, the Veteran is reminded that he has an obligation 
to cooperate fully with VA's efforts to obtain the medical 
records, specifically including any necessary authorization from 
the Veteran.  38 C.F.R. § 3.159(c)(1).  The Veteran is advised 
that VA cannot obtain private medical records without a separate 
VA Form 21-4142 for each identified medical provider.  While VA 
has a duty to assist the Veteran in the development of his claim, 
the Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Court held in Wood 
that "[t]he duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Id.

Because this case must be returned to the AMC/RO for additional 
development, the RO/AMC also should attempt to obtain the 
Veteran's up-to-date VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask them to identify all 
VA and non-VA clinicians who have treated him 
for chronic fatigue syndrome and/or sinusitis 
since his separation from service.  The 
Veteran and/or his service representative 
also should be asked to identify all VA and  
non-VA clinicians who have treated him for 
service-connected PTSD and/or service-
connected hepatitis C in recent years.  The 
RO/AMC specifically should request the 
Veteran's assistance in obtaining 
outstanding treatment records from 
Kaiser Permanente hospitals and the 
George Washington University Medical 
Group.  A copy of any responses, to include 
a negative reply and/or any records obtained, 
should be included in the claims file.  If 
the Veteran fails to respond to VA's request 
for assistance in obtaining these records, 
that fact should be documented in the claims 
file. 

2.  Schedule the Veteran for appropriate VA 
examination to ascertain the nature and 
etiology of his claimed chronic fatigue 
syndrome.  The claims file must be 
provided to the examiner(s) for review.  
Based on a review of the claims file and the 
Veteran's physical examination, the 
examiner(s) should be asked to opine whether 
it is at least as likely as not (i.e., a 50% 
or greater probability) that chronic fatigue 
syndrome, if diagnosed, is related to active 
service or any incident of service.  If 
chronic fatigue syndrome is diagnosed, then 
the examiner(s) also should opine whether it 
is at least as likely as not that chronic 
fatigue syndrome is proximately due to or the 
result of his service-connected PTSD and/or 
hepatitis C.  The examiner(s) should be asked 
to opine further whether it is at least as 
likely as not that chronic fatigue syndrome 
was aggravated (permanently worsened) by the 
Veteran's service-connected PTSD and/or 
hepatitis C.  A complete rationale must be 
provided for any opinion(s) expressed.

3.  Schedule the Veteran for appropriate VA 
examination to ascertain the nature and 
etiology of his claimed sinusitis.  The 
claims file must be provided to the 
examiner(s) for review.  Based on a review 
of the claims file and physical examination 
of the Veteran, the examiner(s) is asked to 
opine whether it is at least as likely as not 
(i.e., a 50% or greater probability) that 
sinusitis, if diagnosed, is related to 
active service or any incident of service, to 
include the Veteran's presumed in-service 
exposure to Agent Orange and treatment for 
pneumonia in 1968.  A complete rationale must 
be provided for any opinion(s) expressed.

4.  Schedule the Veteran for appropriate VA 
examination to determine the current severity 
of his PTSD.  All appropriate testing should 
be conducted.  

5.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his service-connected hepatitis 
C.  All appropriate testing should be 
conducted.

6.  Review the VA examination report(s) after 
completion to ensure that all questions asked 
of the examiner(s) were answered to the 
extent possible.  If they were not, return 
the claims folder to the examiner(s) and 
request that the questions to answered so 
that the report is adequate for rating 
purposes.

7.  Thereafter, readjudicate the claims of 
service connection for chronic fatigue 
syndrome and for sinusitis and the increased 
rating claims for PTSD and for hepatitis C.  
If the benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

